Order entered June 30, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00682-CV

                              SUSAN ANN FISHER, Appellant

                                              V.

                   MEDICAL CENTER OF PLANO, ET AL., Appellees

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-01240-2016

                                          ORDER
       Before the Court is appellant’s June 28, 2016 motion for extension of time to file the

clerk’s and reporter’s records. Because the record in this appeal is not due until Monday, July

25, 2016, we DENY appellant’s motion as premature.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE